Citation Nr: 0102278	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

2.  Entitlement to service connection for muscle aches and 
pains, with neck and back stiffness, due to an undiagnosed 
illness.

3.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from  September 1985 to 
September 1991.  The record also indicates that the veteran 
served in the Persian Gulf War from July 11, 1991 to July 27, 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In pertinent part, applicable VA regulation provides that VA 
shall pay compensation to a Persian Gulf War veteran who 
exhibits objective indications of chronic disability, which 
results from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001, and by 
history, physical examination, and laboratory test such 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (2000).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower); 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317.

Here, the veteran claims that he experiences fatigue, muscle 
aches and pains (including stiff neck and back), and 
headaches due to his service in the Persian Gulf War.  The RO 
denied the veteran's claim, suggesting that although the 
veteran did, indeed, experience these symptoms, they were not 
shown to be manifest to a degree of 10 percent.  As just 
noted above, though, 38 C.F.R. § 3.317 also requires that 
such symptoms cannot be attributed to any known clinical 
diagnosis.  

A review of the clinical evidence of record, both private and 
VA, shows that the veteran has been diagnosed with herpes, 
that he has had Hepatitis A and been exposed to Hepatitis B, 
that he has mild obstructive pulmonary disease, and that he 
probably has Gilbert's Syndrome.  Further, a November 1993 
note in the veteran's private medical records questions 
whether the veteran's low back pain was related to his 
herpes.  In this respect, as to etiology of the veteran's 
symptomatology, especially in light of the November 1993 
note, there is a question raised with regard to whether the 
veteran's claimed symptomatology of fatigue, muscle aches and 
pain, and headaches is related to or caused by one of his 
diagnosed disorders, or whether this symptomatology is 
related to or caused by an undiagnosed illness.  This is a 
question that the Board cannot address and answer given the 
record currently before it.  

However, in a claim for disability compensation, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).
 
Further, at the veteran's July 2000 RO hearing, the Hearing 
Officer indicated that the veteran could either submit 
additional VA treatment records, as it was possible that the 
veteran had received further treatment at the VA, or the RO 
could obtain these records.  Although the record is unclear 
as to whether the veteran had received additional, post-
November 1999, treatment at the VA, the Board stresses that 
the Hearing Officer stated to the veteran that the RO would 
obtain these records, if the veteran did not.  To date, the 
RO has not attempted to obtain any additional VA treatment 
records.  This must be done.  Id.
 
Therefore, in light of the above, the issues of entitlement 
to service connection for fatigue, due to an undiagnosed 
illness; entitlement to service connection for muscle aches 
and pains, with neck and back stiffness, due to an 
undiagnosed illness; and entitlement to service connection 
for headaches, due to an undiagnosed illness, will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-November 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's general medical care, 
including fatigue, muscle aches and 
pains, and headaches, should be obtained 
and incorporated into the veteran's 
claims file.

2.  Another VA general medical 
examination should be scheduled and 
conducted in order to determine the 
nature, if present, of the veteran's 
fatigue, muscle aches and pains 
(including neck and back stiffness), and 
his headaches.  All suggested studies 
should be performed, and the examiner 
should obtain a detailed medical history 
from the veteran in this regard.  All 
findings should be recorded in detail.  
The examiner should indicate whether 
clinical findings support the veteran's 
subjective complaints and whether it is 
at least as likely as not that the 
veteran's complaints are related to his 
service in the Persian Gulf, as an 
undiagnosed illness, or whether it is at 
least as likely as not that the veteran's 
fatigue, muscle aches and pains, and 
headaches are related to his herpes, 
Hepatitis A or Hepatitis B exposure, his 
mild obstructive pulmonary disease, or 
his probable Gilbert's Syndrome.  The 
examiner should state the rationale for 
any opinions expressed.  If the examiner 
cannot give an opinion without resort to 
speculation, he or she should so state.

Additionally, and in the alternative, 
upon review of the veteran's service 
medical records and subsequent to 
physical examination, should the examiner 
find clinical evidence supporting the 
veteran's subjective complaints but no 
causal relationship to the veteran's 
service in the Persian Gulf War, the 
examiner should offer an opinion, if 
possible, as to whether the veteran's 
subjective symptoms are related to any 
other in-service events, as documented in 
the veteran's service medical records.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6. .  The RO should then review the 
veteran's claim as to all the issues on 
appeal, considering all pertinent law and 
regulations, in light of any additional 
treatment records obtained and the 
examination report and any opinions 
expressed therein.

If the veteran's claim as to any of the 
issues on appeal remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




